Citation Nr: 0833480	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-38 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1968 to September 1970.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In April 2007, the veteran without good cause show failed to 
report for a hearing before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On VA examination in April 2005, the veteran complained that 
his headaches were caused by tinnitus.  Audiometric testing 
by VA revealed left ear hearing loss under 38 C.F.R. § 3.385, 
but not right ear hearing loss.  In July 2007 audiometric 
testing by the veteran's employer revealed hearing loss in 
the right ear. 

On VA examination in April 2005, the examiner noted that the 
veteran had no noise exposure during service other than that 
incident to training.  The examiner expressed the opinion 
that the veteran's hearing loss and tinnitus were less likely 
than not due to noise exposure during service. 

Subsequent to the VA examination in April 2005 and within the 
90 day period after the veteran's file was transferred to the 
Board, the veteran submitted additional evidence, showing 
that the during service he was assigned to a field artillery 
battery. 

As this information was not available to the VA examiner in 
April 2005 and as the evidence is relevant to the type of 
noise exposure the veteran experience during service, further 
evidentiary development under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiometric examination to determine 
whether it is at least as likely as not 
that the current hearing loss and 
tinnitus are the result of noise 
exposure during service.  The claims 
folder must be made available to the 
examiner for review.

In formulating the opinion, the 
examiner is to consider that the 
veteran was assigned to an artillery 
battery.  Also, the examiner is asked 
to comment on the clinical significance 
that right ear hearing loss for the 
purpose of VA disability compensation 
under 38 C.F.R. § 3.385 was not shown 
on VA audiometric testing in April 
2005, but was first documented on 
audiometric testing in 2007, 37 years 
after service.  

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.





2. After the above development has been 
completed, adjudicate the claims of 
service connection for hearing loss and 
tinnitus, and, if applicable, the claim 
of secondary service connection for 
headaches.  If any benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


